Citation Nr: 1722979	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  13-06 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

B. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1991 to July 1993.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a December 2009 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).


FINDING OF FACT

The Veteran's PTSD is at least as likely as not related to her military service.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).


REASONS OR BASES FOR FINDING AND CONCLUSION

The medical evidence of record, including the Veteran's April, May and June 2009 VA treatment records, indicates that the Veteran suffers from PTSD as a result of an in-service personal assault.  See Patton v. West, 12 Vet. App. 272, 279-280 (1999) (holding that in PTSD cases based on personal assault, a VA medical professional's finding that the claimant's PTSD is causally linked to the alleged in-service stressor can serve as verification that the stressor occurred).  A service personnel record notes that the Veteran was transferred during basic training, and appears to support the Veteran's account of receiving a transfer following the stated assault.  Thus, service connection is warranted.  See 38 C.F.R. § 3.304(f).






ORDER

Service connection for PTSD is granted.



____________________________________________
VICTORIA MOSHIASHWILI 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


